         Case 1:19-cv-04112-LAP Document 9 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                               19 Civ. 4112 (LAP)
    -versus-
                                                       ORDER
TYRONE MOORE,

                  Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Mr. Moore’s time to file a supplement to his petition under

28 U.S.C. Section 2255 is extended to August 4.           The institution

in which he is housed shall provide him with a pencil and a

typewriter and access to the law library, consistent with

institution rules.      Chambers will mail a copy of this order to

Mr. Moore.


SO ORDERED.

Dated:    July 2, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
